FILE COPY




CHIEF JUSTICE                                                                                                                   CLERK
JAMES T. WORTHEN                                                                                                                CATHY S. LUSK
                                               TWELFTH COURT OF APPEALS
JUSTICES
                                                                                                                      FILEDCHIEF
                                                                                                                             IN STAFF ATTORNEY
BRIAN HOYLE
GREG NEELEY
                                                                                                               12th COURTMOF ARGARET HUSSEY
                                                                                                                                 APPEALS
                                                                                                                    TYLER, TEXAS
                                                                                                               3/17/2015 8:51:47 AM
                                                                                                                    CATHY S. LUSK
         March 16, 2015                                                                                                 Clerk



         Ms. Reba Squyres
         District Clerk
         Angelina County
         P. O. Box 908
         Lufkin, TX 75902-0908
         * DELIVERED VIA E-MAIL *

         RE:        Case Number:                            12-13-00190-CR
                    Trial Court Case Number:                2012-0434

         Style: Donald Miller Ball
                v.
                The State of Texas

         Pursuant to Rule 18.1 of the Texas Rules of Appellate Procedure, enclosed herewith is the
         Mandate issued in the above cause. When the District or County Clerk has executed the
         Mandate in accordance with the opinion of this Court, the Clerk is requested to fill in the
         information below and to return the attached copy to this office.

         Very truly yours,

         CATHY S. LUSK, CLERK


         By:_____________________________
            Katrina McClenny, Chief Deputy Clerk


         C Mr. Carey Jensen (DELIVERED VIA E-MAIL)
         C Mr. Albert J. Charanza Jr. (DELIVERED VIA E-MAIL)
         :

         Mandate executed on 17TH day of MARCH, 2015.

         Brief explanation of action taken: FILE STAMPED AND ENTERED

         ROBIN J. CRAIN, Deputy District Clerk
                         1517 WEST FRONT STREET  SUITE 354  TYLER, TX 75702  TEL: 903-593-8471  FAX: 903-593-2193
  Serving Anderson, Angelina, Cherokee, Gregg, Henderson, Houston, Nacogdoches, Rains, Rusk, Sabine, San Augustine, Shelby, Smith, Trinity, Upshur, Van
                                                              Zandt and Wood Counties
                                                             www.12thcoa.courts.state.tx.us